NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 01 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

PACIFIC SUNWEAR OF CALIFORNIA,                   No. 09-55699
INC., a California corporation,
                                                 D.C. No. 8:08-cv-01141-JVS-AN
             Plaintiff - Appellee,

  v.                                             MEMORANDUM *

KIRA PLASTININA STYLE, LTD., a
Russian limited liability entity,

             Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                     Argued and Submitted December 7, 2009
                              Pasadena, California

Before: PREGERSON and PAEZ, Circuit Judges, and MAHAN, ** District Judge.

       Kira Plastinina Style, Ltd. (“KP Style”), owner of the “Kira Plastinina”

trademark, appeals from the district court’s grant of a preliminary injunction to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
Pacific Sunwear of California, Inc. (“Pac Sun”), owner of the “Kirra” trademark.

KP Style argues that the district court erred in finding there was a strong likelihood

of confusion between the two trademarks. KP Style also argues that the district

court erred in enjoining the use of “Kira Plastinina,” the name of one of KP Style’s

designers, and in granting an injunction that enjoined nontrademark uses of the

“Kira Plastinina” mark and was overbroad. We have jurisdiction pursuant to 28

U.S.C. § 1292(a)(1), and we affirm.

      Our review of a district court's grant of a preliminary injunctive relief is

“limited and deferential,” and we reverse only if the district court abused its

discretion. Sw. Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th

Cir. 2003) (en banc) (per curiam). A district court abuses its discretion when it

bases its decision on an erroneous legal standard or on clearly erroneous findings

of fact. GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1204 (9th Cir. 2000).

Our review of the district court’s determination of likelihood of confusion is for

clear error. Reno Air Racing Ass’n, Inc. v. McCord, 452 F.3d 1126, 1134 (9th Cir.

2006).

      Here, the district court correctly identified the legal standard for likelihood

of confusion of a trademark, its findings of fact were not clearly erroneous, and the

district court did not clearly err in finding a likelihood of confusion between the


                                          2
two trademarks. See AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir.

1979), abrogated in part on other grounds by Mattel, Inc. v. Walking Mountain

Prods., 353 F.3d 792 (9th Cir. 2003). We therefore conclude that the district court

did not abuse its discretion in holding that Pac Sun was likely to succeed on the

merits of its trademark infringement claim. See GoTo.com, Inc., 202 F.3d at 1205-

6.

      With respect to the scope of the district court’s preliminary injunction, the

court did not abuse its discretion in restricting certain uses of “Kira Plastinina.”

Despite these restrictions, the injunction properly reflects a consideration of the

“reluctance to preclude an individual’s business use of his name.” E. & J. Gallo

Winery v. Gallo Cattle Co., 967 F.2d 1280, 1288 (9th Cir. 1992) (internal citation

omitted). Furthermore, enjoining use of “Kira Plastinina” in media

advertisements, including audio and video, was not an injunction against

nontrademark use, and the district court did not abuse its discretion in enjoining

such advertising. See id. at 1297. Finally, the preliminary injunction is sufficiently

clear to protect Pac Sun’s interests and to provide KP Style with adequate notice of

its provisions. See id. (“Injunctions are not set aside under Rule 65(d) unless they

are so vague that they have no reasonably specific meaning.”).




                                           3
      Accordingly, we affirm the district court's order granting the preliminary

injunction.

      AFFIRMED.




                                         4